Citation Nr: 1000383	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial 
fibrillation, to include as secondary to Agent Orange 
exposure.

2.  Entitlement to service connection for memory loss, to 
include as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel








INTRODUCTION

The Veteran served on active duty from December 1961 to April 
1967 and from April 1967 to December 1971, to include combat 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This matter was previously before the Board in January 2009, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate consideration.

The issue of entitlement to service connection for memory 
loss, to include as secondary to Agent Orange exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's only currently diagnosed heart disorder, 
paroxysmal atrial fibrillation, was not present during 
service or within one year of service, and it is not 
etiologically related to service, to include exposure to 
Agent Orange therein.


CONCLUSION OF LAW

Paroxysmal atrial fibrillation was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
paroxysmal atrial fibrillation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 111, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in May 2004 and March 2008, 
the RO and the AMC provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the March 2008 notice 
letter informed the Veteran as to disability ratings and 
effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
AMC in October 2009, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment and personnel records, VA 
treatment records and examination reports, private treatment 
records, and records associated with a Social Security 
Administration disability benefits determination.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
family members.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Factual Background

The service treatment records are negative for heart 
complaints, problems or findings.  The December 1961 
enlistment examination report notes normal heart examination.  
A June 1962 chest X-ray study was negative.  A January 1965 
physical examination revealed a negative chest X-ray study.  
In July 1965, the Veteran denied heart trouble.  An April 
1967 physical examination notes normal heart examination.  
The December 1971 separation examination report notes normal 
heart examination.  The accompanying report of medical 
history for discharge purposes indicates that the Veteran 
denied pain or pressure in chest, shortness of breath, and 
palpitation or pounding heart.  It was noted that he had a 
family history for early deaths due to heart attacks.  A 
December 1971 electrocardiographic record was within normal 
limits.  An undated "replacement 89" examination report of 
medical history notes that the Veteran denied pain or 
pressure in chest, shortness of breath, and palpitation or 
pounding heart.  Another undated report of deserter medical 
examination indicates normal heart examination.  

In an October 2003 statement, the Veteran indicated that he 
had never been hospitalized for a myocardial infarction.  He 
also stated that he had chest discomfort extremely bad only 
twice.  

Social Security Administration records from October 2003 
reflect complaints of chest pains.  In November 2003 the 
Veteran was seen for a VA clinic visit.  It was noted at that 
visit that he reported chest pain first in October 2002, 
along with shortness of breath and dry heave.  He said that 
the pain lasted about one to two minutes.  He said that he 
went to the physician and was told that he had a probable 
myocardial infarction.  He did not go to the hospital.  He 
stated that he had chest pain and palpitations.  The 
palpitations occur about every few weeks.  The chest pains 
occur every now and then, about once a month.  The chest 
pains are not related to exertion, and the pain is across the 
front of the chest.  The pain does not radiate much, but it 
sometimes radiates to both arms.  Electrocardiogram was 
normal.  The assessment was chest pains, palpitations, rule 
out coronary artery disease.  A Holter monitor was to be set 
up and labs were to be taken.  

A November 20, 2003 VA treatment record notes that the 
Veteran had a Holter monitor placed.  He was given a log book 
and told not to go to the airport, near microwaves, heavy 
equipment, or engage in heavy activity.  He was told to 
return the next day for removal.  The next day he presented 
for Holter monitor removal.  He indicated that he disposed of 
the log because he did not experience any events.  Holter 
revealed paroxysmal atrial fibrillation.  Coumadin was 
started.  

A December 2003 VA treatment record notes a stress test was 
done.  No arrhythmia was noted.  The conclusion was adequate 
stress, fair functional capacity, equivocal for ischemia by 
electrocardiogram criteria.  A recommendation of GXT 
cardiolite for further evaluation was made.

A December 2003 X-ray study of the chest indicated normal 
sized heart, mild aortic tortuosity.  The impression was no 
acute or significant abnormality.  

A February 2004 follow-up VA examination revealed that stress 
cardiolite showed no fixed or reversible defects of 
myocardial perfusion.  The left ventricular was normal in 
size and there were no focal wall motions abnormalities.  The 
impression was no scintigraphic evidence of myocardial 
ischemia or infarction.  

A May 2004 VA treatment record indicates that a new 
medication was started for rate control of intermittent 
atrial fibrillation.  

A July 2004 VA echocardiogram/Doppler report notes a 
diagnosis of paroxysmal atrial fibrillation.  It was 
specifically noted that there was no pericardial effusion.  

A September 2004 VA examination report for diabetes mellitus 
notes that the Veteran has for several years had chest pain 
that lasts one to three minutes.  He had nausea and vomiting, 
and he would get clammy.  He said that the pain was light 
sometimes, and sometimes it is sharp.  It was noted that 
Holter examination revealed paroxysmal atrial fibrillation.  
Electrocardiogram and GXT were equivocal for ischemia.  In 
February 2004, he had a nuclear stress test that showed no 
evidence of a previous myocardial infarction.  Test was 
normal.  Echo in April 2004 was normal.  He was on Coumadin, 
and there was a note in his chart stating that his atrial 
fibrillation symptoms were well controlled on medication.  
Physical examination revealed that his heart had regular rate 
and rhythm, without murmurs, gallops, or rubs.  The diagnoses 
included atrial fibrillation, well-controlled on medication.

An October 2004 VA treatment record notes that the Veteran 
was still on the same dose of Coumadin for paroxysmal atrial 
fibrillation.  

A July 2005 VA treatment record notes that the heart was 
regular with no murmur.  

A November 2005 VA treatment record notes that heart 
examination was normal in terms of rate and rhythm.  There 
were no murmurs, rubs, or gallops.  

A December 2005 VA electroencephalogram neurology consult 
notes that electrocardiogram documented regular rhythm.  The 
impression was normal electrocardiogram, no cardiac 
arrhythmia.  The diagnosis was paroxysmal atrial 
fibrillation.  

VA treatment records from September 2006 through October 2009 
VA continue to note a diagnosis of paroxysmal atrial 
fibrillation, for which the Veteran was taking Warfarin.  

An August 2008 private medical record notes that aortic root 
demens and left atrial dimensions were all normal.  The 
aortic valve was normal without pathology.  Mitraland 
tricuspid valves were grossly normal.  Pulmonic valve was 
grossly normal with no pathology.  Inferior vena cava was 
unable to be clearly defined.  Right atrial dimensions were 
normal with no suggestion of a patent foramen ovale or atrial 
septal defect.  Right ventricular dimensions were at the 
upper limits of normal with preserved right ventricular 
systolic function.  Left ventricular dimensions were normal.  
Wall thickness was normal.  Left ventricular systolic 
function was normal.  There was no pericardial effusion.  

An August 2008 VA examination indicates that the claims file 
was reviewed, to include service treatment records.  The 
Veteran reported that the onset of his atrial fibrillation 
was in the mid 1960s.  He indicated that a stress test was 
done at that time.  The examiner noted that the service 
treatment records were silent on this point.  The Veteran 
reported palpitations and angina two to three times a week.  
He did not report dizziness, syncopal episodes, dyspnea, or 
fatigue.  There were no objective finding of sustained 
ventricular arrhythmias, atrial or ventricular block, or 
implantable cardiac pacemaker.  On examination the Veteran 
showed no arteriosclerotic complications of hypertension.  
Heart examination revealed regular rate and rhythm without 
murmurs, gallops, or rubs.  There was no jugular venous 
distention or carotid bruits.  The examiner stated that there 
was no evidence of congestive heart failure and there was no 
current finding of atrial fibrillation, which has been 
confirmed by electrocardiogram and Holter.  The August 2008 
echocardiogram was essentially normal.  The examiner opined 
that there is no objective finding of atrial fibrillation.  

The report of a March 2009 VA examination notes that the 
Veteran was diagnosed with paroxysmal atrial fibrillation 
found on Holter monitor in November 2003.  The examiner 
opined that there is no medical record documentation to 
support earlier onset.  Cardiovascular examination was 
normal.  The examiner stated that the August 2008 
echocardiogram showed no atrial fibrillation.  The diagnosis 
was atrial fibrillation.  The examiner opined that the atrial 
fibrillation was not related to service because there was no 
objective evidence to support onset of such disability prior 
to November 2003.  The examiner pointed out that the Veteran 
was nearly 60 years old and without abnormalities that would 
secondarily cause atrial fibrillation; therefore, his atrial 
fibrillation may reasonably be considered age related.  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a Veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the Veteran cannot 
establish some of these elements, a Veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a Veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
renal disease including hypertension (and combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease), and endocarditis (including all forms 
of valvular heart disease), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.

The last date on which such Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975. Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Chronic lymphocytic leukemia; Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The United States Court of Appeals 
for the Federal Circuit has held, however, that a claimant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for a heart disorder because it is the result of exposure to 
Agent Orange during service.  In his service connection claim 
statement, the Veteran indicated that his heart disorder had 
its onset in April 2002.  Thereafter, in a June 2004 
statement, the Veteran indicated that he was discharged with 
heart problems and was advised to report to a Pensacola 
hospital but refused due to hardship.  

The Veteran's service personnel records reflect service in 
Vietnam, including combat service.  Of record is a December 
1971 certificate confirming service as a member of Light 
Attack Squadron Four, which engaged in armed conflict against 
the North Vietnamese and Viet Cong in the Republic of Vietnam 
from September 1971 to December 1971.  Therefore, exposure to 
Agent Orange is conceded.

The service treatment records are negative for any heart 
complaints, findings, or problems.  Furthermore, the 
separation examination notes normal heart examination.  
Moreover, the Veteran denied heart trouble at service 
separation in December 1971.  Therefore, no heart disorder 
was present during service.

There was also no heart disorder present within one year of 
separation from service.  Specifically, paroxysmal atrial 
fibrillation, the Veteran's only diagnosed heart condition, 
was initially documented in November 2003, over 30 years 
after the Veteran's separation from active service.

Importantly, there is no medical evidence indicative of an 
etiological relationship between the currently diagnosed 
paroxysmal atrial fibrillation and the Veteran's period of 
active service.  In fact, the only medical opinion of record 
is against the claim.  

In essence, the evidence linking atrial fibrillation to 
active service is limited to the Veteran's own statements.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

Although the Veteran is competent to report that he has 
experienced heart symptoms (such as chest pain or tightness) 
since military service, the evidence fails to support his 
recollections.  As noted above, service treatment records 
make no mention of any heart problems or heart condition.  
Further, no cardiovascular abnormalities were evident when he 
was examined for service separation (and he denied heart 
trouble at separation).  Paroxysmal atrial fibrillation was 
initially documented approximately two decades after his 
service separation, and no opinion linking this condition to 
military service has been presented.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309.  Additionally, there also is no basis to award service 
connection for paroxysmal atrial fibrillation based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).

In considering this claim on a presumptive basis due to Agent 
Orange exposure, the Board concludes that service connection 
for paroxysmal atrial fibrillation is not warranted.  In this 
regard, the Board notes that paroxysmal atrial fibrillation 
is not among the diseases specified in 38 U.S.C.A. § 1116(a).  
In addition, the Secretary has not determined, on the basis 
of sound medical and scientific evidence, that a positive 
association exists between exposure to an herbicide agent and 
the occurrence of paroxysmal atrial fibrillation.  See 38 
C.F.R. § 3.309(e).  Importantly, the Veteran has no other 
currently diagnosed heart condition.  Therefore, service 
connection is not warranted for paroxysmal atrial 
fibrillation on a presumptive basis as a result of herbicide 
exposure.

In sum, nothing in the evidentiary record shows that Veteran 
had paroxysmal atrial fibrillation (or any other 
cardiovascular disorder) during service or until many years 
thereafter.  There is a medical opinion against the claim and 
no medical opinion in favor of it.  Moreover, there is no 
competent evidence suggesting any relationship between 
paroxysmal atrial fibrillation and exposure to herbicides, 
and the Veteran does not have a disorder which is listed as a 
presumptive disorder for exposure to herbicide agents.

As such, service connection for paroxysmal atrial 
fibrillation is denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Entitlement to service connection for paroxysmal atrial 
fibrillation, to include as secondary to Agent Orange 
exposure, is denied.


REMAND

The Veteran claims that he is entitled to service connection 
for memory loss because it was incurred as a result of 
service, to include as secondary to Agent Orange exposure.  
In his claim statement he indicated that his memory loss 
began in April 2002.

Historically, the Board notes that the service treatment 
records are negative for any complaints of or findings 
related to memory loss or mental health problems.  
Psychiatric examination at service separation in December 
1971 was normal.  

A November 2003 VA treatment record reflects that the Veteran 
reported having had impaired memory for one year.  
Specifically, he reported being lost in his own home town and 
that he had a poor memory for faces.  

A November 2003 VA treatment record indicates a diagnosis of 
depression not otherwise specified, rule out adjustment 
disorder with depression versus major depressive disorder, 
and cognitive disorder not other wise specified, likely 
secondary to mood disorder.  History of alcohol dependence 
was also noted.

A December 2003 VA clinic visit notes history of depression.  
The Veteran tried Celexa for one week but stopped it due to a 
jittery feeling and increased sweating.  

A December 2003 private psychological evaluation notes that 
the Veteran had no psychiatric disorder, but he had periodic 
forgetfulness.  It was specifically noted that the Veteran 
was evaluated by another facility and was diagnosed with 
depression.  It was noted that he was taking medication for 
his depression.  However, the private psychologist, C. 
Warriner, Ph.D., stated that the Veteran does not have 
depression.  The Veteran described himself as happy and 
carefree.  However, he indicated that he has several medical 
problems such a knee problems and protruding knots on his 
fingers and arms.  He stated that he has never had problems 
with alcohol and has never had any mental health problems or 
any mental health treatment.  

In a June 2004 statement from the Veteran's wife, she stated 
that the Veteran forgetfulness has caused numerous problems 
for him.  

A June 2004 private psychological evaluation notes that the 
Veteran has significant memory difficulty without showing the 
signs and symptoms of Alzheimer's disease.  The diagnosis was 
pre-senile dementia.  The Veteran described significant 
memory problems.  Specifically, he described becoming 
disoriented while driving, being extremely forgetful, burning 
things when he puts them on the stove, and having withdrawn 
to a passive and uneventful life.  Mental status examination 
showed a deficit in memory functioning.  

At a September 2004 VA examination, the Veteran described 
dementia.  Specifically, he stated that he has had short-term 
memory loss that has been getting worse for about a year.  He 
was noted to be on medication for depression.  His diagnoses 
were depression and cognitive disorder likely secondary to 
mood disorder.  It was noted that he had a history of alcohol 
abuse in the past, but that he has been abstinent from 
alcohol for the past 20 years.

A July 2005 mental health consult notes a history of 
depression, not otherwise specified, a history of cognitive 
disorder, not otherwise specified, and mild posttraumatic 
stress disorder (PTSD).  

A December 2005 letter from the Veteran's treating VA 
psychiatrist notes that he receives treatment for depression, 
cognitive disorder, and PTSD.  He has difficulties with 
short-term memory and concentration, which has progressively 
worsened over the past few years.  

VA treatment records from March 2007 through January 2008 
note history of depression, history of cognitive disorder, 
and mild PTSD.  In April and October 2006 the Veteran was 
noted to be a nondrinker.  In June 2006 the Veteran denied 
use of alcohol or drugs.

An August 2008 VA mental health examination report notes that 
the Veteran reported memory impairment, primarily in the form 
of inability to sustain his attention on tasks.  He noted 
that he has been diagnosed with dementia.  He also noted that 
he has been diagnosed with PTSD.  He indicated that he rarely 
uses alcohol.  Memory testing was normal for remote memory 
and immediate memory.  It was unclear for recent memory.  
Psychological testing showed elevated scores on somatization, 
obsessive-compulsive, interpersonal sensitivity, depression, 
anxiety, hostility, phobic anxiety, paranoid ideation, and 
psychoticism scales.  He also completed measure of symptom 
validity tests related to memory impairment and PTSD.  His 
scores on the measures were extremely high and well above the 
recommended cutoffs for the identification of suspected 
symptom feigning or exaggeration.  As such, the validity of 
the Veteran's subjective report of memory impairment and PTSD 
is unknown, and his endorsement of symptoms in the current 
exam could not be deemed accurate.  The diagnoses were 
deferred.  The examiner stated that the question of whether 
the Veteran's mental disorder was due to or a result of an 
in-service event or illness could not be resolved without 
resort to mere speculation due to the questionable validity 
of the Veteran's subjective report of memory impairment.  

A March 2009 VA mental disorders examination report notes 
that the Veteran has diagnoses of dysthymic disorder and 
personality disorder, not otherwise specified.  The examiner 
opined that the diagnosed mental disorder is not caused by or 
a result of an in-service event or illness.  The examiner 
reviewed the Veteran's claims file.  The examiner opined that 
the Veteran's symptoms of a mental disorder are very likely 
caused by reported events during his pre-military history and 
are exacerbated by current environmental stressors unrelated 
to his military service.  

The March 2009 VA examination report further notes that the 
Veteran was administered several psychological tests.  He 
scored in the "definite" range on one of the eight primary 
scales and in the "probable" range on six of the remaining 
seven primary scales, which indicates a 100 percent 
probability of having feigned or exaggerated subjectively 
reported psychiatric symptoms.  To distinguish whether such 
results reflected the intentional or unintentional feigning 
or exaggeration of symptoms, the Veteran was administered a 
symptoms validity test related to PTSD.  His score was well 
above the recommended cut score for the identification of 
suspected symptom feigning.  Moreover, his performance on the 
test was significantly worse than would be expected by mere 
chance alone, strongly suggesting intentionally poor effort 
on his part.  He was also administered a symptom validity 
test related to his reported memory impairment.  The number 
of items he answered incorrectly on the test was well above 
the recommended number for the identification of suspected 
symptom feigning.  Moreover, his performance on the test was 
significantly worse than would be expected by mere chance 
alone, strongly suggesting intentionally poor effort on his 
part.  These results corroborate those above and strongly 
suggest that his response style in the current examination 
involved the intentional or deliberate feigning or 
exaggeration of symptoms.  As such, no further evaluation of 
the Veteran's reported memory impairment was conducted.  The 
diagnoses were dysthymic disorder and personality disorder 
not otherwise specified.  The examiner opined that the 
current mental disorder is not caused by or a result of an 
in-service event or illness.  The rationale given was that 
the symptoms of mental disorder were very likely caused by 
reported events during his pre-military history and are 
exacerbated by current environmental stressors unrelated to 
military service.  

Lay statements submitted by the Veteran's granddaughter, 
wife, and brother indicate that the Veteran came home from 
active duty a changed person.  He became depressed, nervous, 
and unable to carry on conversations.  He has angry outbursts 
and is always forgetting things.  

An August 2009 VA examination report for mental disorders, 
which was conducted by the same VA psychologist who conducted 
both the August 2008 and March 2009 VA mental disorders 
examinations, notes that the Veteran has diagnoses of 
dysthymic disorder and personality disorder, not otherwise 
specified.  The examiner noted that the relationship between 
the dysthymic disorder and personality disorder, if any, is 
unclear.  It is also unclear which diagnoses, if any, are 
associated with the Veteran's claimed memory loss.  However, 
it was noted that impairment of concentration and insomnia 
can be symptoms of dysthymic disorder.  The examiner opined 
that the causes of dysthymic disorder and personality 
disorder are unclear and cannot be opined about without 
resorting to speculation.  However, the examiner stated that 
the Veteran's military experience and pre-military history 
are both consistent with their development.   

Importantly, in the Board's January 2009 remand, the Board 
noted that the Veteran raised a claim of entitlement to 
service connection for PTSD in an October 2008 statement.  
This issue was referred to the RO for proper development.  In 
March 2009 the RO sent the Veteran a development letter 
regarding his claim for entitlement to service connection for 
PTSD.  In addition, the August 2009 VA mental disorders 
examination report indicates that it was conducted as an 
initial evaluation for PTSD.  However, the claims file does 
not contain any information or evidence showing that the 
claim for service connection for PTSD was adjudicated by the 
RO.

Based on a recent ruling of the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the Board acknowledges that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  As emphasized 
in Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim 
for any mental disability that may be reasonably 
encompassed...."  Id.

Therefore, the Board is of the opinion that the Veteran's 
current claim for entitlement to service connection for 
memory loss is inextricably intertwined with the claim for 
entitlement to service connection for PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Further, the Board notes that the VA mental disorders 
examinations of record are not adequate for adjudication 
purposes for several reasons.  In this regard, none of the VA 
mental disorders examinations clearly states what psychiatric 
condition (if any) encompasses the Veteran's memory loss (if 
any).  Notably, the August 2008 and March 2009 mental health 
disorders examinations strongly suggest feigning of memory 
loss symptoms and/or PTSD symptoms by the Veteran.  However, 
in the August 2009 VA examination report, the same VA 
examiner indicated that while it is unclear which diagnosis, 
if any, is associated with the Veteran's claimed memory loss, 
impaired concentration and insomnia can be symptoms of 
dysthymic disorder, the development of which is consistent 
with the Veteran's pre-military and military service 
experiences.  

In sum, the evidence of record is insufficient on which to 
base a decision at this time.  The medical evidence does not 
sufficiently or clearly state whether the Veteran has a 
current, chronic disability manifested by memory loss.  It 
also does not address whether any such disorder is related to 
Agent Orange exposure.  Furthermore, the VA examination 
opinions do not address the Veteran's well-documented history 
of alcohol abuse, and the role that it may have played with 
respect to his current memory loss symptoms.  Therefore, a 
comprehensive psychiatric examination must be accomplished in 
order to resolve these issues.

It also must be noted that the Veteran is a combat Veteran 
and is entitled to the application of 38 U.S.C.A. § 1154(b) 
(West 2002).  Section 1154(b) does not create a statutory 
presumption that a combat Veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat Veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat Veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all VA 
treatment records dating from October 23, 
2009 to the present, and associate them 
with the claims file.

2.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination by a 
physician who has not previously evaluated 
the Veteran (specifically, not the VA 
psychologist who conducted the August 
2008, March 2009, and August 2009 VA 
mental disorders examinations) in order to 
determine the nature and etiology of any 
currently present psychiatric disability.

The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims file review, the 
examination results and sound medical 
principles, the examiner should provide a 
diagnosis of all current psychiatric 
disabilities.  

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  

The examiner should specifically identify 
any currently present psychiatric 
disability that is manifested by memory 
loss.

Then, the examiner should provide an 
opinion with respect to each currently 
present psychiatric disability as to the 
likelihood that the disability is 
etiologically related to the Veteran's 
period of active service, to include his 
combat experience and/or his exposure to 
Agent Orange in Vietnam.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


